Citation Nr: 1429069	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-42 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1. Entitlement to special monthly compensation (SMC) under the provisions of 38 U.S.C. § 1114(s).

2. Entitlement to a rating in excess of 70 percent for the service-connected posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney





ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1968.  

These matters come before the Board of Veterans' Appeals (Board) from August 2010 and March 2011 rating decisions issued by the RO.

In December 2011, the Board remanded the issue of entitlement to SMC for additional development of the record.   

In this case, the record does not show that a VA Form 9 Substantive Appeal as to the claim for increase for the service-connected PTSD is of record. 

However, the Notice of Disagreement was timely filed, and a Statement of the Case was issued on as to this matter. VA also notified the Veteran in October 2013 that his appeal had been returned to the Board for appellate review. See Gomez v. Principi, 17 Vet. App. 369 (2003) (holding that the penalty of dismissal for failure to file a substantive appeal is expressly permissive); Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that once the issues are certified to the Board, the RO has waived any objection VA may have had as to the timeliness of the appeal). For these reasons, the Board finds that this issue is before the Board for the purpose of appellate disposition.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.   


FINDINGS OF FACT

1. To the extent that service-connected diabetes mellitus and related coronary artery disease (CAD) are shown to be productive of combined disability picture that prevents the Veteran from securing and following substantially gainful employment consistent with his education and work background, and the service-connected PTSD is separately rated at 70 percent, SMC at the housebound rate is demonstrated.  

2. The service-connected PTSD is not shown to be manifested by a disability picture productive of more than occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships; total occupational and social impairment is not demonstrated.


CONCLUSIONS OF LAW

1. The criteria for the assignment of SMC under the provisions of 38 U.S.C.A. § 1114 (s) have been met. 38 U.S.C.A. §§ 1114(s) (1), 5107 (West 2002); 38 C.F.R. § 3.350(i)(1) (2013).

2. The criteria for the assignment of a rating in excess of 70 percent for the service connected PTSD are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130 including DC 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a June 2008 letter issued prior to the decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. 

The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. However, as these appeals stem from the initial grant of service connection for PTSD, the notice letter did not contain an explanation of the general rating criteria relevant to his PTSD and benign right spermatic cord neoplasm.

The November 2009 Statements of the Case (SOC) set forth applicable criteria for rating the PTSD. After issuance of the November 2009  SOC, and opportunity for the Veteran to respond, the May 2011 Supplemental SOC (SSOC) reflects readjudication of the claim. 

Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the VA treatment records and examination reports and private treatment records.    

Further, the Board is aware that this appeal was, most recently, remanded by the Board in December 2011. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The development was completed. 

Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Boards remand order).

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. 

The Veteran also was an active participant in the claims process by providing evidence and argument and presenting for VA examinations. Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. 

Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


SMC

The special monthly compensation provided by 38 U.S.C.A. § 1114 (s) is payable where the Veteran has a single service-connected disability rated as total (100 percent) and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. See 38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2013).

 The Court of Appeals for Veterans Claims (Court) has interpreted 38 U.S.C.A. § 1114(s) to mean that the "total" disability rating does not have to be a 100 percent schedular rating. The total rating requirement may be satisfied where a Veteran has been awarded a TDIU rating for a single disability. See Bradley v. Shinseki, 22 Vet. App. 280, 293 (2008). 

The Bradley decision also held that the direction to treat multiple disabilities as one under 38 C.F.R. § 4.16(a) was specifically limited to TDIU ratings. A TDIU rating based on multiple service-connected disabilities does not satisfy the criteria of one total disability in considering entitlement to SMC under 38 U.S.C.A. § 1114(s) . Id. at 290-91. 

The Court reiterated this interpretation with its holding in Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010) ("The Court today holds that a TDIU rating that is based on multiple disabilities cannot satisfy the section 1114(s) requirements of 'a service-connected disability' because that requirement must be met by a single disability").

The Veteran is currently service connected for PTSD (70 percent), CAD associated with diabetes mellitus (60 percent), diabetes mellitus (20 percent), bilateral tinnitus (10 percent), bilateral homonymous visual field defect associated with CAD (no percent), right ear hearing loss (no percent) and erectile dysfunction associated with CAD (no percent). 

The Veteran does not have a single service-connected disability that is rated at 100 percent on a schedular basis. Therefore, the basis for the assigned TDIU rating must be addressed.  

Total disability is considered to exist when there is any impairment, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1) (2013). 

In general, total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2) (2013).

Generally, a total disability rating based on individual unemployability due to service-connected disability may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities with at least one disability rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013). 

This case turns on whether there is a single service-connected disability that makes the Veteran unable to obtain and maintain substantially gainful employment. See Bradley, Buie, supra. In determining that the Veteran was not entitled to SMC under 38 U.S.C.A. § 1114 (s), the RO noted that a TDIU rating was based on several service-connected disabilities, specifically diabetes mellitus and CAD. 

However, the Board notes that 38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 

In a November 2009 rating decision, the RO assigned an earlier effective date of November 16, 2006 for the TDIU rating and concluded that "VA established the date of service connection and compensation for both diabetes and heart disease as November 16, 2006, and at that time you met the schedular requirements for consideration for unemployability " and the Veteran was disabled and unable to work because of service-connected disabilities (i.e., the grant of entitlement to a TDIU rating was predicated solely on the Veteran's service-connected diabetes mellitus and heart disease). 

The Board notes that effective on November 16, 2006, service connection was only in effect for diabetes mellitus and CAD associated with diabetes mellitus.  

A February 2007 report of VA examination reflects in pertinent part diagnoses of diabetes mellitus type 2 and coronary artery disease status post bypass surgery and stent placement. 

The VA physician explained that CAD was at least as likely related to diabetes mellitus because diabetes was a risk factor for development of CAD. Accordingly, these service-connected disabilities meet the regulatory criteria to be considered as one disability, as they are disabilities resulting from common etiology. See 38 C.F.R. § 4.16(a) (2013). Therefore, there is a single service-connected disability that causes the Veteran to be unable to obtain and maintain substantially gainful employment. 

The Board combined rating for this single service-connected disability is 70 percent. See 38 C.F.R. §§ 4.25, 4.26 (20 percent combined with 60 percent results in 68, which is rounded up to 70). 

In light of this determination, the Veteran satisfies the necessary criteria for a total rating. See 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.50(i). It is clear that he also has the requisite additional disability independently rated at the 60 percent or more level, namely the service-connected PTSD (70 percent), which is separate and distinct and involves a different bodily system. 

Therefore, entitlement to SMC under 38 U.S.C.A. § 1114(s)(1) is warranted. See also 38 C.F.R. § 3.50(i) (1).


PTSD

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the PTSD has not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." 

GAF scores between 41 and 50 reflect serious symptoms, (that is, suicidal ideation, severe obsessional rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation or school functioning (e.g., few friends, conflicts with peers or co-workers). 

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). 

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).  

The July 2008 report of VA examination showed that the Veteran complained that he thought about Vietnam (but did not obsess over it). He reported having insomnia and occasional nightmares as well as depression and some crying spells. He did report recent intermittent suicidal thoughts. He denied excessive irritability or lashing out at other people; however, he did have past episodes of violence, especially when drinking. He had rare panic attacks (only in new situations) and had occasional flashbacks. He was impulsive and had heightened anxiety, mainly related to his medical problems.

The Veteran was noted to have been employed as a truck driver for approximately 30 to 35 years and quit working due to his heart disability. He enjoyed his work prior to retirement, both the solitude of being a truck driver and the occasional interaction with customers. He had not worked since 2003 and had not returned back to school.

The Veteran had been married for over 40 years, but reported having a distant relationship with his wife. He indicated that they stayed together because of medical and financial reasons only. He had a grown son (no close relationship) and a daughter (closer and satisfactory relationship). He reported never having much interest in people, including his family and having a coldness since returning from Vietnam. He denied much current socialization and had infrequent contact with his siblings. He denied belonging to any clubs or organizations. He spent his time reading and doing crossword puzzles, but found both difficult due to his vision problems. He reported having a loss of interest in things that previously gave him pleasure. He denied recent violent and suicidal behavior.

The examination showed that the Veteran had no unusual behaviors and was cooperative. His mood was mildly depressed, and affect was appropriate to his mood. Speech was normal, and he exhibited no problems with delusions, hallucinations or other psychotic symptoms. Thought processes were organized, rational and relevant, and he had no unusual thought content. He did have some preoccupation with health problems. No suicidal or homicidal ideation was elicited. He was oriented, and his memory and concentration seemed fine. Insight and judgment were generally good. Frustration tolerance was lower than average.

The examiner concluded that the Veteran experienced mild PTSD problems related to anger, anxiety, depression and some numbing and estrangement from others. His predominant symptom was depression that was more related to his multiple medical problems.

The examiner noted that he had a distant relationship with his spouse and that this was related to his combat trauma, satisfactory relationship with his daughter, distant relationship with his son and past history of some friendships. Additionally, the Veteran had loss of interest in activities that previously gave him pleasure and had become more withdrawn. The examiner concluded that, on purely psychological grounds, the Veteran was employable. A GAF score of 58 was assigned.

The December 2009 VA examination report documented that the Veteran had PTSD symptoms, including flashbacks, sleep problems, heightened startle, hypervigilance, extreme upset at cues that remind him of his experiences, strong isolative characteristics and lapses in attention and concentration. He also had a recent violent episode (fist fight in a parking lot). Additionally, he had significant mood disorder secondary to his medical condition.  

The examination showed that the Veteran was alert and cooperative. Motor activity was calm, but he did become agitated throughout the examination, showing an anxious and agitated mood. Speech was normal, and there was no evidence of perceptual impairment or any evidence of a thought disorder. Thought content was appropriate to the evaluation. He denied having suicidal ideation. While he denied homicidal ideation, it was noted that he had engaged in fights recently and had extreme difficulty with impulsivity. Memory and concentration were relatively intact, but he had difficulty with focusing and concentrating that caused him to give up on his hobbies.

Abstract reasoning, judgment, impulse control and insight were intact, but the Veteran had extreme difficulty controlling impulses during his daily activities.

The VA examiner concluded that the Veterans symptoms were marked by recurring and intrusive thoughts, recurring and distressing dreams, reliving an event via flashbacks, and experiencing intense distress. He avoided thoughts associated with his experience and avoided activities that aroused recollection. He had significantly decreased interest and participation in formerly enjoyable activities. He felt detached and estranged for others and exhibited restricted affect. He had sleep problems and uncontrollable rage, anger and tendencies towards violence. He had difficulty concentrating and manifested hypervigilance and an exaggerated startle response.

The examiner concluded that the psychiatric symptoms were moderately severe and a GAF score of 43 was assigned and the examiner commented that the Veteran's psychiatric symptoms would impact negatively on his ability to work. However, psychiatrically, he would still be able to work with some difficulty, given the severity of his symptoms.

The Board concludes that this evidence demonstrates that the Veteran's service-connected PTSD "was moderately severe and impacted impact negatively on his ability to work; however, psychiatrically, he would still be able to work with some difficulty." Additionally, he is shown to have social withdrawal, detachment and estrangement from others. At worst, this evidence demonstrates that the Veteran experienced occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships.  Hence, on this record, the schedular criteria for a rating higher than 70 percent were not met.   

The evidence of record does not establish that the service-connected PTSD has caused total occupational and social impairment in that he has manifested none of the symptoms required by the criteria for a 100 percent rating.  He has not had thoughts of homicide or suicide; nor does the record show a plan or any intent.  Here, he is not shown to be a danger to himself or others or to be prevented from performing activities of daily living.  

Additionally, the Veteran has not exhibited any impairment of orientation. Thus, the claim for a 100 percent schedular rating must be denied. See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed.Cir. 2013).   

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point have the disabilities been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. 

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion reflects that the symptoms and effects of the service-connected PTSD are fully contemplated by the applicable rating criteria. The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's PTSD are contemplated by the current 70 percent rating.

Thus, referral for extraschedular consideration is not required. 


ORDER

Special monthly compensation (SMC) under the provisions of 38 U.S.C. § 1114(s) is granted, subject to the regulations governing the payment of monetary benefits.

An increased rating in excess of 70 percent for the service-connected PTSD is denied. 


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


